Citation Nr: 1033716	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-25 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus and Charcot foot disability.

2.  Entitlement to a disability evaluation in excess of 40 
percent for peripheral neuropathy, cellulitis, and ulcer of the 
left lower extremity.

3.  Entitlement to a disability rating in excess of 40 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2009, the Veteran submitted an additional statement 
and copies of previous rating decisions.  While he did not submit 
a waiver of his right to have this evidence initially considered 
by the RO, the Board has determined that the Veteran's statements 
and copies of records are essentially cumulative and redundant of 
evidence and statements previously of record.  Therefore, a 
remand of this matter for such consideration is unnecessary.  See 
38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus and Charcot foot disorder 
is manifested by marked flattening of the longitudinal arch, 
hallux valgus, hammertoe deformity, Achilles tendon deviation and 
Charcot deformity not corrected by orthopedic shoes or 
appliances.

2.  The impairment caused by the Veteran's peripheral neuropathy, 
cellulitis, and ulcer of the left lower extremity most nearly 
approximates moderately severe incomplete paralysis of the left 
lower extremity.  Marked muscle atrophy is not shown.

3.  The impairment caused by the Veteran's peripheral neuropathy 
of the right lower extremity most nearly approximates moderately 
severe incomplete paralysis of the right lower extremity.  Marked 
muscle atrophy is not shown.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for bilateral pes planus and Charcot foot disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.7, 4.31, 4.71a, Diagnostic Codes 5276 (2009).

2.  The criteria for disability rating in excess of 40 percent 
for peripheral neuropathy, cellulitis, and ulcer of the left 
lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.7, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for disability rating in excess of 40 percent 
for peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.7, 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letter mailed in January 2005.  This letter provided 
appropriate notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for an increased 
rating.  The letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment.  It also 
informed the Veteran of the assistance that VA would provide to 
obtain evidence on his behalf, as well as what information and 
evidence must be submitted by the Veteran. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.




Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.   38 
C.F.R. § 4.7.

The rule against pyramiding provides that the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2009).  38 C.F.R.         § 4.14 does not preclude 
the assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Peripheral Neuropathy

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent evaluation if 
it is moderate or a 10 percent evaluation if it is mild.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  See note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Pes Planus

The rating criteria for evaluating pes planus (acquired flatfoot) 
are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides for the assignment of a noncompensable evaluation for 
bilateral pes planus which is manifested by mild symptoms 
relieved by a built-up shoe or arch supports.  Assignment of a 10 
percent rating is warranted when pes planus is moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  For severe pes planus manifested 
by objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the severe pes planus is unilateral and a 
30 percent evaluation is warranted if the severe pes planus is 
bilateral.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected pes planus and peripheral neuropathy 
of the left and right lower extremities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to these disabilities.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By way of history, the Veteran was originally granted service 
connection for bilateral pes planus in a January 1978 rating 
decision.  The disability was assigned a 10 percent rating, 
effective November 1, 1977.  The disability rating was later 
increased to 30 percent in a December 1997 rating decision, 
effective May 28, 1996, and then to 50 percent.  Peripheral 
neuropathy of the right lower extremity and of the left lower 
extremity with cellulitis and ulcer were granted in a November 
1999 rating decision.  Disability ratings of 10 and 20 percent 
were assigned, respectively, effective March 31, 1998.  These 
disability ratings were later increased to 40 percent in a May 
2003 rating decision, effective November 15, 2002.  The Veteran 
filed the instant claim for an increased rating in August 2004, 
and appealed a March 2005 rating decision maintaining the 50 and 
40 percent ratings.

The Veteran's main contention is that he is entitled to a 
separate rating for his Charcot foot disability. He has indicated 
that he believes that the Charcot joint disability is incorrectly 
considered as part of his pes planus, and should be considered 
secondary to diabetes mellitus instead.  

The record reflects that the Veteran was afforded a VA 
examination in February 2005.  The Veteran's subjective 
complaints at that time included bilateral foot pain, weakness, 
stiffness, chronic swelling, fatigability, and lack of endurance.  
He reported that pain dramatically increased with any standing or 
short distance walking.  The examiner noted that the Veteran had 
basically lost his ability to ambulate and had primarily used a 
wheelchair since 2000.  The Veteran also used a cane for 
transferring to the wheelchair, as his gait was extremely 
unsteady when he had to take a few steps to transfer to the 
wheelchair. 

Upon physical examination, the examiner observed that the 
Veteran's gait was unsteady and that he utilized objects in the 
room to transfer himself to the wheelchair.  He was unable to 
stand independently.  With respect to the right foot, there was 
ankle and pedal edema present, and a marked flattening of the 
longitudinal arch with noweightbearing and weightbearing.  There 
was thickening and discoloration of the toenails consistent with 
onychomycosis.   There was an 18-degree hallux valgus deformity 
present to the first metacarpalphalangeal joint, and hammertoe 
deformity to toes 2 through 5.  The left shoe was more worn than 
the right.  The skin of the right foot was intact, warm, and dry.  
The Achilles tendon was deviated medially 7 degrees with 
nonweightbearing, and 15 degrees with weightbearing.  There was 
malalignment of the forefoot and the hindfoot due to the Charcot 
deformity and pes planus.  He reported severe pain with attempted 
range of motion and manipulation of the foot.  He reported pain 
at a level of 7 on a scale of 1-10 on range of motion.  With 
repeated range of motion, he reported increased pain.  Range of 
motion testing revealed dorsiflexion to zero degrees and 
plantarflexion to 4 degrees.  Inversion was negative 8 to zero, 
and eversion was from 8 to 10 degrees.  The examiner found 
additional limitations of joint function and range of motion 
secondary to pain, weakness and lack of endurance following 
repetition.

With respect to the left foot, there was a bony deformity present 
to the medial arch aspect, which was the previous site of an 
ulcer.  The area is 4 centimeters by 5 centimeters with a 
darkened hyperpigmentation area.  There was also pedal and ankle 
edema present, and marked flattening of the longitudinal arch 
with nonweightbearing and weightbearing.  There was thickening 
and discoloration of the toenails consistent with onychomycosis.  
There was an 18-degree hallux valgus deformity present to the 
first metacarpal joint of the great toe, and increased shoe-wear 
pattern to the outer heel in the medial aspect.  The skin was 
intact, warm, and dry.  The Achilles tendon was deviated medially 
approximately 12 degrees with nonweightbearing, and 20 degrees 
with weightbearing.  It was not correctable.  Range of motion 
testing of the left foot revealed dorsiflexion to zero degrees 
and plantar flexion from zero to 2 degrees.  Inversion was from 
negative 12 to negative 6, and eversion was from 12 to 14 
degrees.  

The examiner also observed mild atrophy of the quadriceps of the 
calf of the lower right extremity.  He concluded by diagnosing 
the Veteran with left foot peripheral neuropathy, pes planus, and 
Charcot deformity, along with right foot pes planus and mild 
Charcot deformity, and peripheral neuropathy of the bilateral 
lower extremities.

The Veteran's peripheral nerve disability was also examined in 
February 2005.  The examiner noted that the Veteran began to 
experience significant numbness and tingling in his lower 
extremities in 1996, progressing from the feet into the thighs 
and subsequently leading to the development of a Charcot joint in 
his left foot.  The Veteran reported current symptoms of 
difficulty ambulating, and flare-ups of pain, weakness and 
fatigue.  He also reported tingling and numbness, and that he 
experienced symptoms of extreme burning and aching in the feet, 
ankles, legs, knees, and thighs.  The Veteran also indicated that 
the neuropathy disabilities have forced him to use a wheelchair 
to get around.

Upon examination, the examiner found diminished perception to 
vibratory stimuli.  The examiner also found mild atrophy of the 
quadriceps and calf of the right lower extremity.  Quadricep 
circumference was 46 centimeters, while calf circumference was 39 
centimeters.  There was natural knee movement with extension to 
zero degrees and flexion to 108 degrees.  Left knee range of 
motion was from zero to 120 degrees also with natural knee 
action.  There was mild atrophy of the quadricep and calf muscle.  
Left quadriceps circumference was 47 centimeters, while calf 
circumference was 39 centimeters.  A diagnosis of left and right 
foot peripheral neuropathy and severe Charcot deformity was 
assigned.

In March 2006, the Veteran's file was returned to the February 
2005 VA examiner to determine the functional impact of the 
Veteran's Charcot disability on his service-connected bilateral 
flat feet and peripheral neuropathy disabilities.  The examiner 
was specifically asked to address the Veteran's contention that 
his Charcot joint deformity is separate and distinct from his 
flat feet disability. 

The examiner found that the symptoms consistent with peripheral 
neuropathy included numbness, tingling, and extreme burning and 
aching in the feet, ankles, legs, knees, and thighs.  As for pes 
planus, the examiner found it would be difficult to assess if the 
severe peripheral neuropathy pain was masking the pes planus pain 
without resorting to mere speculation.  With respect to Charcot 
joint deformity, the examiner opined that this disability is a 
complication of the neurologically caused disability and should 
be considered as part of the disability picture for the service-
connected peripheral neuropathy of the right leg, and peripheral 
neuropathy with cellulitis and ulcer of the left foot.  She noted 
that the condition also results in skeletal damage and should 
have additional evaluation as a muscular skeletal condition.  She 
also noted that the Veteran's Charcot joint deformity is caused 
by or a result of the Veteran's service-connected diabetes, and 
is representative of the Veteran's diabetic disability picture as 
a whole.  She also indicated that the deformity would lead to 
eventual soft tissue ulcerations and skeletal destruction and 
deformity.

The record also contains VA outpatient treatment records from 
2004 and 2005, which contain frequent complaints of bilateral leg 
and foot pain.  Diagnosis of pes planus, Charcot foot, and 
peripheral neuropathy were noted.  A February 2005 X-ray of the 
right foot showed a mild tendency toward pes planus, mild 
degenerative joint disease, and mild hallux valgus with a 
probable osteotomy of the first metatarsal head.  A left foot X-
ray showed significant pes planus with medial deviation of the 
foot and degenerative joint disease.  There was also hallux found 
and the large toe rode over top of the second toe.

In considering whether the Veteran is entitled to higher ratings 
for his pes planus and peripheral neuropathy disabilities with 
Charcot deformity, the Board has taken into account the Veteran's 
contention that his Charcot's joint disability is separate from 
his pes planus disability and should be separately rated.  For 
the reasons expressed below, the Board has determined that the 
Veteran's current disability ratings for peripheral neuropathy 
and pes planus adequately encompass and compensate the Veteran's 
Charcot joint disability.  To assign a separate rating for the 
Charcot foot disability would require a violation of the 
prohibition against pyramiding.  See 38 C.F.R. § 4.14.

The Veteran's peripheral neuropathy of the left and right lower 
extremities are each rated as 40 percent disabling.  The medical 
evidence of record does not establish that the Veteran 
experiences severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy.  In fact, upon VA in February 2005, the 
examiner found mild atrophy of the quadriceps and calf of the 
right lower extremity.  While the examiner later noted in her 
March 2006 opinion that the Veteran's Charcot joint disability 
should be considered part of his service-connected peripheral 
neuropathy, there is no indication that the Charcot joint 
disability has led to severe incomplete paralysis of the sciatic 
nerve on either side.  Therefore, the Board concludes that the 
Veteran's bilateral peripheral neuropathy disabilities more 
nearly approximate moderately severe incomplete paralysis of the 
sciatic nerve.

The Board also notes that the Veteran is receiving the maximum 50 
percent rating allowable under Diagnostic Code 5276 for bilateral 
flat feet.  The Board has found no other basis to assign a higher 
rating.  Additionally, the Board finds that the Veteran's 
complaints of pain in his feet are contemplated by the 50 percent 
disability rating which is already in effect throughout the 
rating period on appeal.

The Board acknowledges that, as the Veteran has pointed out, his 
Charcot joint disability is not caused by or directly related to 
his service-connected pes planus.  Rather, the Charcot joint 
disability is related to his service-connected diabetes.  
However, as the VA examiner has indicated, the effects of the 
Charcot joint disability are related to his peripheral neuropathy 
of the legs and feet. Thus, the functional impact Charcot joint 
disability is encompassed in the Veteran's disability ratings for 
his peripheral neuropathy of the legs and bilateral pes planus of 
the feet.  Accordingly, the Veteran's Charcot joint disability of 
the feet and legs does not lend itself to a distinct and separate 
disability evaluation without violating the fundamental principle 
relating to pyramiding. 38 C.F.R. §§ 4.14, 4.113 (2009).  That 
is, the Charcot deformity does not cause a different functional 
orthopedic or neurologic impairment, other than that contemplated 
by the ratings assigned, as discussed above.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disabilities warranted more than the 50 and 40 percent ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated in the 
currently assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to a disability rating in excess of 50 percent for 
bilateral pes planus and Charcot foot disability is denied.

Entitlement to a disability evaluation in excess of 40 percent 
for peripheral neuropathy, cellulitis, and ulcer of the left 
lower extremity is denied.

Entitlement to a disability rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


